                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CASHMARQ GLOBAL CONSULTANTS,                       Case No. 18-cv-04069-WHO
                                         INC.,
                                   8                    Plaintiff,                          ORDER TO SHOW CAUSE RE:
                                   9             v.
                                                                                            DISMISSAL

                                  10
                                         COMMISSIONER OF INTERNAL
                                  11     REVENUE SERVICE,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          This case has been pending for more than one year. The discovery deadline closes on

                                  15   August 15, 2019 and trial is set for February 3, 2020. Plaintiff Cashmarq Global Consultants, Inc.,

                                  16   a California corporation, has failed to respond to a document demand from defendant dated March

                                  17   18, 2019, and its shareholders have failed to respond to subpoenas duces tecum from the

                                  18   government dated May 17, 2019. On June 7, 2019 plaintiff informed its counsel that they were

                                  19   being terminated, but no new counsel has appeared. Plaintiff’s counsel has moved to withdraw.

                                  20   Their motion is unopposed. Without counsel, a corporation cannot litigate in federal court.

                                  21          Plaintiff is ORDERED TO SHOW CAUSE WHY THIS CASE SHOULD NOT BE

                                  22   DISMISSED WITH PREJUDICE FOR FAILURE TO PROSECUTE. No later than August 19,

                                  23   2019, an officer of plaintiff shall file a declaration under penalty of perjury which explains the

                                  24   failure to respond to discovery, who its lawyer will be for the remainder of the case, and how it

                                  25   will comply with either the existing case scheduling order or the proposed schedule set forth in the

                                  26   Stipulation filed on August 1, 2019. Said officer and counsel for the parties shall appear at 2:00

                                  27   p.m. on Wednesday, August 21, 2019, at Courtroom 2, 17th floor, 450 Golden Gate Avenue, San

                                  28   Francisco, CA 94102. I will be inclined to grant current plaintiff’s counsel’s pending motion to
                                   1   withdraw at that time. Failure to respond to this Order to Show Cause will result in dismissal of

                                   2   the case with prejudice in light of the facts stated in the opening paragraph.

                                   3          IT IS SO ORDERED.

                                   4   Dated: August 8, 2019

                                   5

                                   6
                                                                                                     William H. Orrick
                                   7                                                                 United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
